Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2021 has been entered.
 
DETAILED ACTION
This action is responsive to the Amendment filed with an RCE on 10/23/2021.  Claims 1, 9, 14, 11 and 22 have been amended.  Claims 8, 13, and 17 have been previously canceled.  Claims 1-7, 9-12, 14-16, and 18-22 are pending in this case. 

Specification
The title of the invention is not descriptive as filed on 10/23/2021.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “The reference array 146 may include three reflective elements 148 that may be positioned in a configuration that enables the72 computing device to determine the identity of the jig and its relative location” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification ([0234] of current Specification, the input gesture may be communicated to the processor.  The processor may communicate with the gesture recognition database 310 to find the semantics of such input and derive an outcome corresponding to the input) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  “device operator motion” should be “device operator’s motion”, “device operator posture” should be “device operator’s posture”.
Claim 9 is objected to because of the following informalities:  the status indicator should be (currently amended), not “previously presented”.
Appropriate correction is required.

Response to Arguments
on 03/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that Tran in view of Haddad do not disclose the claimed limitation.
Examiner respectfully disagrees.
Applicant specifically argued limitation that has been stricken through with the current amendment, such as on page 1+2 of the Argument, where Applicant argues that Tran does not teach the reference array associated with points on a person and detectable by the professor for registration of points on the person couplable to a registration tool and further comprising one or more reflective surfaces and Haddad does not teach the detect user motions and recommends improvement to user motions, and the professor compares motions of the user with corresponding recommended skilled user motion, which is neither the claimed subject matter nor any where in this claim set (it was amended during last round of prosecution) and therefore Examiner would like to direct Application to please see detailed citations provided below for detailed citation regarding the amendment of the current claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 9-10, 14-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being obvious over Haddad (US 20090089081 A1) in view of Tran et al (US 9610476 B1).
	Referring to claim 1, Haddad discloses a device, comprising: 
a processor ([0025] of Haddad, processor) coupled to a cellular wireless transceiver ([0028]-[0029] of Haddad, wireless device that is capable of transmitting and receive wireless signal) and a reality display to render virtual, augmented, or extended reality operations;  ([0038] of Haddad, virtual display such as a holographic display)
a camera coupled to the processor to identify a target ([0034], [0039]-[0040] of Haddad, CAO system with multiple mobile camera units include sensors or reference arrays which is identified on a patient’s bones); 
a sensor coupled to the processor to detect one or more device operator motions (Fig. 4 and [0040] of Haddad sensors or reference arrays 104 which may be coupled to relevant bones of a patient) and recommends improvement to the one or more motions of the device operator, (Fig. 7 and [0060] of Haddad, system recommend modification of the surgical plan to the surgeon)
wherein the processor compares device operator motions with corresponding recommended improvement, wherein the reality display shows images of one or more operations in a predetermined plan sequence that:  determines body landmarks or key positions of the target, identifies body operation based on a current position of the target and provides instructions to the device operator on the operations, (Please see the Figs shown below, in comparison between Figs. 3 and 8 of Haddad and Fig. 14 of the current Drawing. [0040] of Haddad, “The CAOS system 30 may also include sensors or reference arrays 104 which may be coupled to relevant bones of a patient 106 and/or with orthopedic surgical tools 108. For example, as illustrated in FIG. 4, a tibial array 110 includes a reference array 112 and bone clamp 114. The bone clamp 114 may be coupled with a tibia bone 116 of the patient 106 using a Schantz pin 118, but other types of bone clamps may be used. The reference array 112 may be coupled with the bone clamp 114 via an extension arm 120. The reference array 112 may include a frame 122 and three reflective elements 124. The reflective elements 124 in one embodiment are spherical, but may have other geometric shapes. Additionally, in other embodiments sensor arrays having more than three reflective elements may be used. The reflective elements 112 may be positioned in a predefined configuration that enables the computing device 62 to determine the identity of the tibial array 110 based on the configuration. That is, when the tibial array 110 is positioned in a field of view 102 of the camera head 74, as shown in FIG. 3, the computing device 62 may determine the identity of the tibial array 110 based on the images received from the camera head 74. Additionally, based on the relative position of the reflective elements 114, the computing device 62 may determine the location and orientation of the tibial array 110 and, accordingly, the tibia 116 to which the array 110 is coupled “) overlays images of the body with operation instructions,([0043]-[0044] of Haddad, as explained below) adjusts viewing angle based on head position and device operator posture, ([0034] of Haddad, mobile camera head can be positionable relative to the stand 70 such that the field of view of the cameras may be adjusted, such as heads-up display or other types of displays and [0040] of Haddad, “That is, when the tibial array 110 is positioned in a field of view 102 of the camera head 74, as shown in FIG. 3, the computing device 62 may determine the identity of the tibial array 110 based on the images received from the camera head 74”.  [0040] of Haddad, surgical tool 108 is detected and used by surgeon during the operation.  [0043]-[0044] of Haddad, a predetermined surgical plan based on the reference points on the patient is loaded to the surgeon, where the rendered plan as an image to guild the surgeon through the surgery as a “walk-through” plan/overlay on the patent as the surgeon operate according to the plan.  E.g., [0043] of Haddad, “During the performance of the orthopedic surgical procedure, a custom surgical plan 20 may include one or more instructions that program or otherwise configure the computing device 62 of the CAOS system 30 to display images of the individual surgical procedure steps which form the orthopedic surgical procedure being performed. The images may be graphically rendered images or graphically enhanced photographic images. For example, the images may include three dimensional rendered images of the relevant anatomical portions of a patient. The surgeon 100 may interact with the computing device 62 to display the images of the various surgical steps in sequential order. In addition, the surgeon may interact with the computing device 62 to view previously displayed images of surgical steps, selectively view images, instruct the computing device 62 to render the anatomical result of a proposed surgical step or procedure, or perform other surgical related functions. For example, the surgeon 100 may view rendered images of the resulting bone structure of different bone resection procedures. In this way, the custom surgical plan 20 may configure the CAOS system 30 to provide a surgical "walk-through" customized to the patient 106 that the surgeon 100 may follow while performing the surgical procedure”.  Further [0054]-[0056] of Haddad, “the creation of the surgical plan 20 may be a semi-automated or a manual process.”  Hence the surgeon can modify the surgical plan rather than flowing the predetermined surgical plan and every time surgeons modify the surgical plan, the surgical plan is updated.)
Fig. 3 and 8  of Haddad (US 20090089081 A1)

    PNG
    media_image1.png
    616
    620
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    614
    562
    media_image2.png
    Greyscale

[AltContent: rect]Fig. 14 of the Current Drawing (Tran)


    PNG
    media_image3.png
    734
    983
    media_image3.png
    Greyscale


Haddad does not specifically disclose “renders view to simulate action based on operator control rather than a predetermined professional motion, and augments view with a simulated object powered by viewer action as detected by sensors..”
However, Tran discloses renders view to simulate action based on operator control rather than a predetermined professional motion, and augments view with a simulated object powered by viewer action as detected by sensors (Fig. 5 and col. 11, lines 53-65 of Tran,”(53) adjust viewing angle on screen based on head position and user posture (54) render view to simulate action based on user control rather than what the professional is doing and (55) augment view with a simulated object that is powered by viewer action as detected by sensors on viewer body.”)
Haddad and Tran are analogous art because both references concern measure user’s motion via a monitoring system.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haddad’s using augmented reality to help professional to perform professional tasks by detecting sensor reference points on target, such as providing surgeon with surgical plan overlay on the patient with Tran’s teaching of having option to 

 	Referring to claim 2, Haddad in view of Tran disclose the device of claim 1, comprising a pressure sensor, a motion sensor, a finger sensor, a digit motion sensor, an EKG sensor, a bio sensor, a medical sensor, or a temperature sensor.  (col. 4, lines 32-40 of Tran, motion sensor)

 	Referring to claim 3, Haddad in view of Tran disclose the device of claim 1, comprising a cellular transceiver (a cellular wireless transceiver; (Fig. 2A and col. 6, lines 8-24 of Tran, wireless transceiver 160 and camera 140) and an augmented reality display or a virtual reality display.  (col. 14, lines 28-41 of Tran, VR)

 	Referring to claim 4, Haddad in view of Tran disclose the device of claim 1, wherein the camera detects one or more parts of a person.  (col. 14, lines 28-41 of Tran, camera detects user body motions)

 	Referring to claim 5, Haddad in view of Tran disclose the device of claim 1, comprising a gesture identifying component configured to identify hand or finger gesture to the device.  (col. 13, lines 45-58 of Tran, hand gesture detected by sensor)

Referring to claim 6, Haddad in view of Tran disclose the device of claim 1, comprising an actuator to move at least a part of the device under processor control.   (col. 14, line 43 – col. 15, line 50 of Tran, actuator)

 	Referring to claim 7, Haddad in view of Tran disclose the device of claim 6, comprising positioning system or a laser positioning system.  (col. 3, lines 11-21 of Tran, GPS system)

 Referring to claim 9, Haddad in view of Tran disclose the device of claim 1, comprising receiving a data stream with a 360 degree view of a live event; receiving input from a user affecting behavior of a virtual object; and presenting the live event augmented by the virtual object, wherein a behavior of a live object of the live event affects the behavior of the virtual object and each participant.  (Fig. 15 and col. 46, line 59-col. 48, line 10 of Tran)

 	Referring to claim 10, Haddad in view of Tran disclose the device of claim 1, comprising an emotion detector to detect a user condition.  (col. 60, lines 17-35 of Tran, emotion API detects user’s emotion)

Referring to claim 14, Haddad in view of Tran disclose the device of claim 1, wherein the processor and sensor are coupled to a handle or a racket.  (col. 4, lines 32-49 of Tran, sensor on racket)

 	Referring to claim 15, Haddad in view of Tran disclose the device of claim 1, wherein the processor and sensor coupled to a helmet, a wearable cover, or a protective clothing, wherein the sensor detects acceleration and shock on the helmet, wearable cover, or protective clothing.  (col. 21, lines 27-47 of Tran, helmet protection with electronics embedded in them)

 	Referring to claim 16, Haddad in view of Tran disclose the device of claim 1, comprising an electronic sensor to detect smell, odor, or taste.  (col. 4, lines 49-57 of Tran, odor data is detected)

 	Referring to claim 18, Haddad in view of Tran disclose the device of claim 1, wherein the housing comprises a flexible electronic in a patch or wearable housing.  (col. 2, lines 62-67 of Tran, wearable device, e.g., a head-mounted device (HMD))

	Referring to claim 21, Haddad in view of Tran disclose the device of claim 1, wherein the processor processes a custom surgical plan to display images of individual surgical procedure operations with three dimensional rendered images of the relevant anatomical portions of a patient, wherein the processor display images of the surgical steps in sequential order.   ([0043] of Haddad, “During the performance of the orthopedic surgical procedure, a custom surgical plan 20 may include one or more instructions that program or otherwise configure the computing device 62 of the CAOS system 30 to display images of the individual surgical procedure steps which form the orthopedic surgical procedure being performed. The images may be graphically rendered images or graphically enhanced photographic images. For example, the images may include three dimensional rendered images of the relevant anatomical portions of a patient. The surgeon 100 may interact with the computing device 62 to display the images of the various surgical steps in sequential order. In addition, the surgeon may interact with the computing device 62 to view previously displayed images of surgical steps, selectively view images, instruct the computing device 62 to render the anatomical result of a proposed surgical step or procedure, or perform other surgical related functions. For example, the surgeon 100 may view rendered images of the resulting bone structure of different bone resection procedures. In this way, the custom surgical plan 20 may configure the CAOS system 30 to provide a surgical "walk-through" customized to the patient 106 that the surgeon 100 may follow while performing the surgical procedure”)

with the suggested improvement and wherein the reality display shows images of one or more operations in a predetermined plan sequence, and render an anatomical result of the surgical plan sequence ([0043] of Haddad, “During the performance of the orthopedic surgical procedure, a custom surgical plan 20 may include one or more instructions that program or otherwise configure the computing device 62 of the CAOS system 30 to display images of the individual surgical procedure steps which form the orthopedic surgical procedure being performed. The images may be graphically rendered images or graphically enhanced photographic images. For example, the images may include three dimensional rendered images of the relevant anatomical portions of a patient. The surgeon 100 may interact with the computing device 62 to display the images of the various surgical steps in sequential order. In addition, the surgeon may interact with the computing device 62 to view previously displayed images of surgical steps, selectively view images, instruct the computing device 62 to render the anatomical result of a proposed surgical step or procedure, or perform other surgical related functions. For example, the surgeon 100 may view rendered images of the resulting bone structure of different bone resection procedures. In this way, the custom surgical plan 20 may configure the CAOS system 30 to provide a surgical "walk-through" customized to the patient 106 that the surgeon 100 may follow while performing the surgical procedure”)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over in view of Tran et al (US 9610476 B1) in view of Haddad (US 20090089081 A1).
 	Referring to claim 11, Tran discloses a system, comprising: 
an accelerometer to detect body movement; (col. 4, lines 35, accelerometer)
a radio frequency transmitter coupled to the accelerometer for transmitting measurements;  (col. 3, lines 60-70, radio transmitter)

a radio frequency receiver for receiving the measurements; and (col. 4, lines 10-20, radio receiver)
a computer coupled to the receiver, wherein the accelerometer detects activities of the user and wherein the computer analyzes one or more user motions and recommends improvement to the one or more user motions. (col. 54, lines 15-58 of Tran, based on user’s movement, the system can reconstruct the movement path, the height, the speed among other and such movement data is used to identify the exercise pattern and present the information post exercise as feedback)
adjust viewing angle based on head position and device operator posture, renders view to simulate action based on operator control rather than a predetermined professional motion, and augments view with a simulated object powered by viewer action as detected by sensors (Fig. 5 and col. 11, lines 53-65 of Tran,”(53) adjust viewing angle on screen based on head position and user posture (54) render view to simulate action based on user control rather than what the professional is doing and (55) augment view with a simulated object that is powered by viewer action as detected by sensors on viewer body.”)
Even through Tran discloses having camera detecting the movement of the person (col. 49, lines 12-49), Tran does not specifically disclose “wherein the reality display shows images of one or more operations in a predetermined plan sequence, and renders  a proposed operation with recommended user motion improvement, a deep learning machine to detect patterns from the accelerometer and camera, wherein the deep learning machine or the professor:  determines body landmarks or key positions of a target, identifies body operation based on a current position of the target and provides instructions to the device operator on the operations, overlays images of the target with operation instructions.”
s  a proposed operation with recommended user motion improvement, a deep learning machine to detect patterns from the accelerometer and camera, wherein the deep learning machine or the professor:  determines body landmarks or key positions of a target, identifies body operation based on a current position of the target and provides instructions to the device operator on the operations, overlays images of the target with operation instructions. 
 (Please see the Figs shown below, in comparison between Figs. 3 and 8 of Haddad and Fig. 14 of the current Drawing. [0040] of Haddad, “The CAOS system 30 may also include sensors or reference arrays 104 which may be coupled to relevant bones of a patient 106 and/or with orthopedic surgical tools 108. For example, as illustrated in FIG. 4, a tibial array 110 includes a reference array 112 and bone clamp 114. The bone clamp 114 may be coupled with a tibia bone 116 of the patient 106 using a Schantz pin 118, but other types of bone clamps may be used. The reference array 112 may be coupled with the bone clamp 114 via an extension arm 120. The reference array 112 may include a frame 122 and three reflective elements 124. The reflective elements 124 in one embodiment are spherical, but may have other geometric shapes. Additionally, in other embodiments sensor arrays having more than three reflective elements may be used. The reflective elements 112 may be positioned in a predefined configuration that enables the computing device 62 to determine the identity of the tibial array 110 based on the configuration. That is, when the tibial array 110 is positioned in a field of view 102 of the camera head 74, as shown in FIG. 3, the computing device 62 may determine the identity of the tibial array 110 based on the images received from the camera head 74. Additionally, based on the relative position of the reflective elements 114, the computing device 62 may determine the location and orientation of the tibial array 110 and, accordingly, the tibia 116 to which the array 110 is coupled “.  [0034] of Haddad, mobile camera head can be positionable relative to the stand 70 such that the field of view of the cameras may be adjusted, such as heads-up display or other types of displays and [0040] of Haddad, “That is, when the tibial array 110 is positioned in a field of view 102 of the camera head 74, as shown in FIG. 3, the computing device 62 may determine the identity of the tibial array 110 based on the images received from the camera head 74”.  [0040] of Haddad, surgical tool 108 is detected and used by surgeon during the operation.  [0043]-[0044] of Haddad, a predetermined surgical plan based on the reference points on the patient is loaded to the surgeon, where the rendered plan as an image to guild the surgeon through the surgery as a “walk-through” plan/overlay on the patent as the surgeon operate according to the plan.  E.g., [0043] of Haddad, “During the performance of the orthopedic surgical procedure, a custom surgical plan 20 may include one or more instructions that program or otherwise configure the computing device 62 of the CAOS system 30 to display images of the individual surgical procedure steps which form the orthopedic surgical procedure being performed. The images may be graphically rendered images or graphically enhanced photographic images. For example, the images may include three dimensional rendered images of the relevant anatomical portions of a patient. The surgeon 100 may interact with the computing device 62 to display the images of the various surgical steps in sequential order. In addition, the surgeon may interact with the computing device 62 to view previously displayed images of surgical steps, selectively view images, instruct the computing device 62 to render the anatomical result of a proposed surgical step or procedure, or perform other surgical related functions. For example, the surgeon 100 may view rendered images of the resulting bone structure of different bone resection procedures. In this way, the custom surgical plan 20 may configure the CAOS system 30 to provide a surgical "walk-through" customized to the patient 106 that the surgeon 100 may follow while performing the surgical procedure”.  Further [0054]-[0056] of Haddad, “the creation of the surgical plan 20 may be a semi-automated or a manual process.”  Hence the surgeon can modify the surgical plan rather than flowing the predetermined surgical plan and every time surgeons modify the surgical plan, the surgical plan is updated.)
Fig. 3 and 8  of Haddad (US 20090089081 A1)

    PNG
    media_image1.png
    616
    620
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    614
    562
    media_image2.png
    Greyscale

[AltContent: rect]Fig. 14 of the Current Drawing (Tran)


    PNG
    media_image3.png
    734
    983
    media_image3.png
    Greyscale


Tran and Haddad are analogous art because both references concern measure user’s motion via a monitoring system.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tran’s teaching of having option to 

 	Referring to claim 12, Tran in view of Haddad disclose the system of claim 11, comprising a pressure sensor, a motion sensor, a finger sensor, a digit motion sensor, an EKG sensor, a bio sensor, a medical sensor, a temperature sensor, or a hand gesture sensor.  (col. 4, lines 35 of Tran, motion sensor)

 	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haddad (US 20090089081 A1) in view of Tran et al (US 9610476 B1) in view of and in further view of Fu et al (US 20160143593 A1).
Referring to claim 19, Haddad in view of Tran disclose the device of claim 1, wherein the sensor detects acceleration, photoplethysmogram (PPG), electrocardiogram (ECG), and temperature, (col. 14, lines 28-41 of Tran).
Haddad in view of Tran do not specifically disclose “wherein the processor, the transceiver, and the sensor provide concussion detection and voice communication for the user.”
However, Fu discloses provide concussion detection and voice communication for the user.  ([0018] of Fu discloses concussion detection system for possible injury and providing voice techniques to guide patients to correctly carry out protocols)
Haddad and Tran and Fu are analogous art because both references concern measure user’s motion via a monitoring system.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haddad’s using augmented 

Referring to claim 20, Haddad in view of Tran the device of claim 1, wherein the sensor detects acceleration, bioimpedance (BI), photoplethysmogram (PPG), electrocardiogram (ECG), skin temperature, and galvanic skin response (GSR), (col. 14, lines 28-41 of Tran).
Haddad in view of Tran do not specifically disclose “wherein the processor, the transceiver, and the sensor provide concussion detection and voice communication for the user.”
However, Fu discloses wherein the processor, the transceiver, and the sensor provide concussion detection and voice communication for the user.  ([0018] of Fu discloses concussion detection system for possible injury and providing voice techniques to guide patients to correctly carry out protocols)
Haddad and Tran and Fu are analogous art because both references concern measure user’s motion via a monitoring system.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haddad’s using augmented reality to help professional to perform professional tasks by detecting sensor reference points on target, such as providing surgeon with surgical plan overlay on the patient with Tran’s teaching of having option to simulate the user’s action using augmented virtual display with concussion detection system taught by Fu because doing so to allow the system to provide user with a way to possible assess injury and allow voice techniques to carry out clinical protocols to protect the user.


Slak et al (US 20160157815 A1):   predetermined surgical plan based on the fixed references markers placed on the patient.
Lang (US 9861446 B2):  performing a surgical step or surgical procedure with visual guidance using an optical head mounted display.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HAIMEI JIANG/Examiner, Art Unit 2145